United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-4116
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Christopher Warren George,               *
                                         *    [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: January 25, 2007
                                 Filed: January 31, 2007
                                  ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Christopher Warren George appeals the sentence the district court1 imposed
after he pleaded guilty to bank robbery, in violation of 18 U.S.C. § 2113(a). His
counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), in
which he seeks leave to withdraw, and argues that the district court improperly applied
a reckless-endangerment enhancement and erred in not compelling the government
to move for a substantial-assistance reduction. We reject these arguments.



      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
       Based on testimony at sentencing, the district court found that George had been
the driver of a speeding vehicle which nearly struck an officer following the instant
offense. We conclude that the court did not clearly err in applying the U.S.S.G.
§ 3C1.2 enhancement. See United States v. Pierce, 388 F.3d 1136, 1138 (8th Cir.
2004) (per curiam) (no clear error in applying § 3C1.2 enhancement where defendant
rammed police officer’s vehicle with his truck and then collided with parked cars);
United States v. Sample, 213 F.3d 1029, 1034 (8th Cir. 2000) (credibility
determinations are virtually unreviewable on appeal). Counsel’s other argument is
also unavailing. See United States v. Romsey, 975 F.2d 556, 557-58 (8th Cir. 1992)
(denial of defendant’s substantial-assistance downward-departure motion was not
error where government did not make motion, even though government did not
present its reasons, because plea agreement preserved government’s discretion
whether to make such motion and defendant made no threshold showing of
constitutionally impermissible motive).

       After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we affirm the judgment
of the district court. We grant counsel leave to withdraw, subject to counsel advising
the defendant of his rights to file a petition for writ of certiorari.
                        ______________________________




                                         -2-